department of the treasury internal_revenue_service washington d c date uilc number release date memorandum for cc intl br1 wta-n-113249-99 from w e williams cc intl br1 subject sec_6330 appeals_conference this technical assistance responds to your memorandum for our views concerning the application of sec_6330 to levies made for treaty partners technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be cited as precedent issue do the pre-levy notice and appeal procedures in sec_6330 apply to a levy made to collect a foreign tax_liability for which a treaty partner has requested collection assistance conclusion the pre-levy notice and appeal procedures in sec_6330 apply to a levy made to collect a treaty partner’s tax_liability however the taxpayer may only raise procedural issues at the conference ie questions regarding actions taken by the united_states to collect the foreign tax_liability eg challenges as to whether the procedural requirements have been met for the service’s use of summonses liens and or levies the taxpayer may not raise substantive issues at the appeals_conference ie questions relating to the existence or amount of the underlying tax_liability background wta-n-113249-99 the united_states has five bilateral income_tax treaties that contain collection assistance articles as follows canada article xxvi a of the convention between the united_states of america and canada with respect to taxes on income and on capital signed date states in part the following an application_for assistance in the collection of a revenue claim shall include a certification by the competent_authority of the applicant state that under the laws of that state the revenue claim has been finally determined for the purposes of this article a revenue claim is finally determined when the applicant state has the right under its internal law to collect the revenue claim and all administrative and judicial rights of the taxpayer to restrain collection in the applicant state have lapsed or been exhausted nothing in this article shall be construed as creating or providing any rights of administrative or judicial review of the applicant state’s finally determined revenue claim by the requested state based on any such rights that may be available under the laws of either contracting state if at any time pending execution of a request for assistance under this article the applicant state loses the right under its internal law to collect the revenue claim the competent_authority of the applicant state shall promptly withdraw the request for assistance in collection emphasis added denmark article xviii of the convention between the united_states of america and the kingdom of denmark for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income signed date tias states in part the following in the case of applications for enforcement of taxes revenue claims of each of the contracting states which have been finally determined may be accepted for enforcement by the other contracting state and may be collected in that state in accordance with the laws applicable to the enforcement and collection of its own taxes any application shall include a certification that under the laws of the state making the application the taxes have been finally determined emphasis added wta-n-113249-99 france article of the convention between the government of the united_states of america and the government of the french republic for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital signed date states in part the following the contracting states undertake to lend assistance and support to each other in the collection of the taxes to which this convention applies together with interest costs and additions to the taxes and fines not being of a penal character in cases where the taxes are definitively due according to the laws of the state making the application the application will be accompanied by such documents as are required by the laws of the state making the application to establish that the taxes have been finally determined if the revenue claim has not been finally determined the state to which application is made will take such measures of conservancy including measures with respect to transfer of property of nonresident_aliens as are authorized by its laws for the enforcement of its own taxes emphasis added netherlands article of the convention between the united_states of america and the kingdom of the netherlands for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income signed date states in part the following in the case of applications for enforcement of taxes revenue claims of each of the states which have been finally determined may be accepted for enforcement by the other state and collected in that state in accordance with the laws applicable to the enforcement and collection of its own taxes the state to which application is made shall not be required to enforce executory measures for which there is no provision in the law of the state making the application any application shall be accompanied by documents establishing that under the laws of the state making the application the taxes have been finally determined emphasis added wta-n-113249-99 sweden article of the convention between the government of sweden and the government of the united_states of america for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income signed date states in part the following the contracting states undertake to lend assistance and support to each other in the collection of the taxes to which this convention applies together with interest costs and additions to such taxes in the case of applications for enforcement of taxes revenue claims of each of the contracting states which have been finally determined may be accepted for enforcement by the other contracting state and may be collected in that state in accordance with the laws applicable to the enforcement and collection of its own taxes any application shall include a certification that under the laws of the state making the application the taxes have been finally determined emphasis added discussion code sec_6330 states in relevant part as follows sec_6330 notice and opportunity for hearing before levy subsec a requirement of notice before levy -- in general --no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of their right to a hearing under this section before such levy is made such notice shall be required only once for the taxable_period to which the unpaid tax specified in paragraph a relates information included with notice --the notice required under paragraph shall include in simple and nontechnical terms-- a the amount of unpaid tax b the right of the person to request a hearing during the day period under paragraph and wta-n-113249-99 c the proposed action by the secretary and the rights of the person with respect to such action including a brief statement which sets forth-- i the provisions of this title relating to levy and sale of property ii the procedures applicable to the levy and sale of property under this title iii the administrative appeals available to the taxpayer with respect to such levy and sale and the procedures relating to such appeals iv the alternatives available to taxpayers which could prevent levy on property including installment agreements under sec_6159 and v the provisions of this title and procedures relating to redemption of property and release of liens on property subsec c matters considered at hearing -- in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and wta-n-113249-99 iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability basis for the determination --the determination by an appeals officer under this subsection shall take into consideration-- a the verification presented under paragraph b the issues raised under paragraph and c whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary pursuant to sec_6330 the irs is required to notify a taxpayer in writing at least days prior to a proposed levy and the taxpayer may request a hearing before the irs office of appeals to challenge the levy provided the issue has not already been raised in an administrative or judicial hearing if the taxpayer requests a hearing the irs may not levy on the taxpayer’s property while the hearing is pending unless the secretary determines that collection would be jeopardized by the delay if the underlying tax_liability is at issue collection activity is also suspended while a judicial appeal of the determination is pending code sec_6330 the issue is whether the treaty requirement that a liability be finally determined may be reconciled to the pre-levy notice and hearing rights of taxpayers under sec_6330 it is our view that the treaty and code requirements may be interpreted to give effect to both a basic principle of statutory construction see 2a n singer sutherland stat const sec_46 in our view the legislative histories of the collection assistance articles provide a basis for harmonizing the treaties and sec_6330 that is we think that sec_6330 applies to treaty levies but that only issues concerning the service’s administrative collection procedures eg challenges as to whether the procedural requirements have been met for the service’s use of summonses liens and or levies and not issues concerning the liability itself may be raised at a hearing wta-n-113249-99 the senate foreign relations committee explanation of the proposed income_tax treaty between the united_states and canada includes the following nothing in the assistance in collection article shall be construed as creating or providing any rights of administrative or judicial review of the applicant country’s finally determined revenue claim by the requested country based on any such rights that may be available under the laws of either country emphasis added further treasury’s technical explanation of the protocol amending the convention between the united_states and canada original convention signed date as amended by protocols signed on date and date states in relevant part as follows paragraph of the article provides that nothing in article xxvi a shall be construed as creating in the requested state any rights of administrative or judicial review of the applicant state’s finally determined revenue claim thus when an application_for collection assistance has been accepted the substantive validity of the applicant state’s revenue claim cannot be challenged in an action in the requested state emphasis added similarly the memorandum of understanding dated date between the united_states and the kingdom of the netherlands states in part the following wta-n-113249-99 xxx in reference to article assistance and support in collection it is understood that in applying article assistance and support in collection the following shall be taken into account the request for administrative assistance in the recovery_of a tax claim shall be accompanied by a an official copy of the instrument permitting enforcement in the applicant state b where appropriate certified copies of any other document required for recovery c a certification by the competent_authority of the applicant state that under the laws of that state the revenue claim has been finally determined for the purposes of this article a revenue claim is finally determined when the applicant state has the right under its internal law to collect the revenue claim and all administrative and judicial rights of the taxpayer to restrain collection in the applicant state have lapsed or been exhausted a revenue claim of the applicant state that has been finally determined may be accepted for collection by the competent_authority of the requested state and if accepted shall be collected by the requested state as though such revenue claim were the requested state’s own revenue claim finally determined in accordance with the laws applicable to the collection of the requested state’s own taxes nothing in this article shall be construed as creating or providing any rights of administrative or judicial review of the applicant state’s finally determined revenue claim by the requested state based on any such rights that may be available under the laws of either state if at any time pending execution of a request for assistance under this article the applicant state loses the right under its internal law to collect the revenue claim the competent_authority of the applicant state shall promptly withdraw the request for assistance in collection emphasis added wta-n-113249-99 the senate foreign relations committee explanation of the proposed income_tax treaty between the united_states and the netherlands states in relevant part as follows the understanding provides that nothing in this article shall be construed as creating or providing any rights of administrative or judicial review of the applicant country’s finally determined revenue claim by the country whose assistance is requested based on any such rights that may be available under the laws of either country further treasury’s technical explanation of the united_states - netherlands income_tax convention incorporates verbatim paragraph xxx of the memorandum of understanding dated date between the united_states and the kingdom of the netherlands supra the background materials for the treaties with canada and the netherlands support the view that it would be contrary to the treaties to interpret sec_6330 as requiring the irs to offer a foreign taxpayer a hearing on the substance of the foreign tax_liability we note that in another context the courts declined to require an interpretation of foreign law as a prerequisite to the irs issuance of a summons to obtain information for a treaty partner see 489_us_353 accordingly it is our view that sec_6330 and the treaty collection assistance articles may be interpreted harmoniously while sec_6330 grants the taxpayer a right to notice and an appeals_conference before the irs issues a notice_of_levy in the context of a levy to be issued to collect a treaty partner’s liability only issues concerning the irs’s collection procedures may be raised by the taxpayer if the taxpayer wishes to raise issues concerning the underlying liability it must do so in the requesting state our conclusion is consistent with sec_6330 the last clause of sec_6330 states that the taxpayer may only raise the issue of the existence of the underlying liability where the taxpayer did not otherwise have an opportunity to dispute such tax_liability as discussed above the united_states will only be collecting finally determined tax_liabilities where the taxpayer has exhausted all administrative and judicial rights to restrain collection in the applicant state accordingly in the case of a finally determined tax_liability the taxpayer has had the opportunity to dispute such tax_liability and as such the taxpayer is outside the purview of sec_6330 as a result a literal reading of sec_6330 prohibits the taxpayer from raising an issue at the appeals_conference that questions the existence of the underlying tax_liability wta-n-113249-99 if you have any further questions concerning this matter please call or ed williams pincite0
